Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1105Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating numerous prison disciplinary rules. Since the commencement of the proceeding, the Attorney General has advised that the determination has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has received all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Lamage v Goord, 21 AD3d 633 [2005]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.